Case: 20-40663      Document: 00515617486        Page: 1     Date Filed: 10/27/2020




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 20-40663                      October 27, 2020
                                                                      Lyle W. Cayce
                                                                           Clerk
   In re: Blaine Keith Milam,

                                                                          Movant.


                         Motion for an Order Authorizing
                          the United States District Court
                          for the Eastern District of Texas
                 to Consider a Successive 28 U.S.C. § 2244 Motion


   Before Elrod, Graves, and Higginson, Circuit Judges.
   Per Curiam:*
          Blaine Keith Milam was convicted of capital murder and sentenced to
   death in 2010. After a decade of unsuccessful appeals and habeas
   proceedings, Milam now asks for authorization to file a successive federal
   habeas petition pursuant to 28 U.S.C. § 2244(b). For the reasons that follow,
   we DENY the motion to file a successive habeas petition.
                                         I.
          In 2010, Blaine Keith Milam was convicted of capital murder of
   thirteen-month-old Amora Bain Carson and sentenced to death in Texas



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40663      Document: 00515617486           Page: 2   Date Filed: 10/27/2020




                                     No. 20-40663


   state court. On direct appeal, the Texas Court of Criminal Appeals (“CCA”)
   affirmed Milam’s conviction and sentence on May 23, 2012. Milam v. State,
   No. AP-76,379, 2012 WL 1868458 (Tex. Crim. App. May 23, 2012).
          On April 1, 2013, Milam filed a state habeas petition, which the CCA
   denied on September 11, 2013. Ex parte Milam, No. WR-79,322-01, 2013 WL
   4856200 (Tex. Crim. App. Sept. 11, 2013). On October 14, 2014, Milam filed
   a federal habeas petition in the Eastern District of Texas. The district court
   denied habeas relief on August 16, 2017. Milam v. Director, TDCJ-CID, No.
   4:13-CV-545, 2017 WL 3537272 (E.D. Tex. Aug. 16, 2017). We declined to
   grant a Certificate of Appealability on May 10, 2018. Milam v. Davis, 733 F.
   App’x 781 (5th Cir. 2018), cert. denied, 139 S. Ct. 335 (2018). Neither habeas
   petition included the claim that Milam was categorically ineligible from
   execution due to his intellectual disability.
          On January 7, 2019, represented by new counsel, Milam filed a
   successive state habeas petition. A week later, the CCA stayed the execution
   “[b]ecause of recent changes in the science pertaining to bite mark
   comparisons and recent changes in the law pertaining to the issue of
   intellectual disability.” Ex parte Milam, No. WR-79,322-02, 2019 WL
   190209, at *1 (Tex. Crim. App. Jan. 14, 2019). On July 1, 2020, the CCA
   again denied habeas relief. Ex parte Milam, No. WR-79,322-02, 2020 WL
   3635921 (Tex. Crim. App. July 1, 2020).
          On October 2, 2020, Milam filed the instant motion to file a successive
   federal habeas petition raising the claim that he cannot be executed due to his
   intellectual disability pursuant to Moore v. Texas, 137 S. Ct. 1039 (2017), or
   alternatively, Atkins v. Virginia, 536 U.S. 304 (2002). His execution is
   scheduled for January 21, 2021.




                                           2
Case: 20-40663      Document: 00515617486           Page: 3    Date Filed: 10/27/2020




                                     No. 20-40663


                                          II.
          We review a motion for the filing of a successive habeas petition to
   determine if the applicant makes a prima facie showing of satisfying the
   requirements of 28 U.S.C. § 2244. See 28 U.S.C. § 2244(b)(3)(C); In re
   Johnson, 935 F.3d 284, 291 (5th Cir. 2019). “A prima facie showing is simply
   a sufficient showing of possible merit to warrant a fuller exploration by the
   district court.” Johnson, 935 F.3d at 291 (internal quotation marks and
   citations omitted). “If we determine that it appears reasonably likely that the
   motion and supporting documents indicate that the application meets the
   stringent requirement for the filing of a successive petition, then we must
   grant the filing.” In re Cathey, 857 F.3d 221, 226–27 (5th Cir. 2017) (internal
   quotation marks and citation omitted).
          A person in custody under a state-court judgment who moves to file a
   successive habeas petition in federal court must satisfy these requirements,
   as relevant here: (1) a claim presented in the second or successive habeas
   petition has not previously been presented in a prior application to this court,
   28 U.S.C. § 2244(b)(1); (2) the claim “relies on a new rule of constitutional
   law, made retroactive to cases on collateral review by the Supreme Court,
   that was previously unavailable,” § 2244(b)(2)(A); and (3) the claim has
   merit. Johnson, 935 F.3d at 291, 294; Cathey, 857 F.3d at 226. We must also
   determine whether the claim is barred by the statute of limitations. See 28
   U.S.C. § 2244(d).
                                         III.
          The State does not dispute the first element, that Milam’s intellectual
   disability claim was not presented in his prior federal habeas petition. It does,
   however, dispute that his claim relies on a new rule of constitutional law that
   was previously unavailable and that his claim has merit. The State also argues
   that the claim is untimely.




                                           3
Case: 20-40663      Document: 00515617486          Page: 4    Date Filed: 10/27/2020




                                    No. 20-40663


          We begin with whether Milam’s claim “relies on a new rule of
   constitutional law, made retroactive to cases on collateral review by the
   Supreme Court, that was previously unavailable.” 28 U.S.C. §
   2244(b)(2)(A). Milam asserts that his new claim relies on Moore v. Texas, 137
   S. Ct. 1039 (2017), or alternatively, Atkins v. Virginia, 536 U.S. 304 (2002).
   Atkins categorically barred the execution of intellectually disabled persons
   pursuant to the Eighth Amendment, and Moore later denounced the CCA’s
   reliance on the Briseno factors for evaluating an Atkins claim.
          First, Milam argues that Moore is a new retroactive rule of
   constitutional law that was previously unavailable to him because it was
   published in March 2017, two and a half years after the filing of his federal
   habeas application (October 2014) and several months before its denial
   (August 2017). The State claims that Moore is not retroactively applied, citing
   to Shoop v. Hill, 139 S. Ct. 504, 508 (2019) (holding that Moore was not clearly
   established law for the purposes of deciding whether a state court, whose
   decision was reached before Moore was decided, had unreasonably applied
   established law to a habeas claim).
          We have not definitively rejected or supported the contention that
   Moore is a new retroactive rule of constitutional law in the context of
   successive habeas petitions sought under 28 U.S.C. § 2244. We previously
   found the argument that a Moore claim supports a successive habeas petition
   to “contradict[]” Shoop, but we did not fully reject it. In re Sparks, 939 F.3d
   630, 632 (2019) (“This contention contradicts the Court’s holding in Shoop
   . . . . But even if we count Moore as the starting date for Sparks’s realization
   that the former Texas guidelines for intellectual disability would not stymie
   his Atkins claim, the statutory time limit for asserting this claim is one year
   following Moore.”). But in Johnson, we expressed that Shoop “concerned the
   relitigation bar of Section 2254(d)(1), and it did not overrule Cathey, which




                                          4
Case: 20-40663      Document: 00515617486          Page: 5    Date Filed: 10/27/2020




                                    No. 20-40663


   concerned a prima facie showing under Section 2244.” Johnson, 935 F.3d at
   293.
          Irrespective of whether Moore is a new retroactive rule of
   constitutional law, we are not convinced that Moore was previously
   unavailable to Milam. Moore was decided approximately four and a half
   months before Milam’s federal habeas petition was denied. Compare Moore
   (issuing date of March 28, 2017), with Milam, 2017 WL 3537272 (issuing date
   of August 16, 2017); see also In re Soliz, 938 F.3d 200, 204 (5th Cir. 2019)
   (denying request to file successive habeas petition where court decision was
   published four months before denial of initial habeas application). Milam had
   the opportunity to seek amendment of his federal petition, stay federal
   proceedings, and exhaust his Atkins claim in state court after Moore was
   decided, but he failed to do so. See In re Wood, 648 F. App’x 388, 392 (5th
   Cir. 2016). The district court even acknowledged Moore when denying
   Milam’s habeas petition, noting that “since the trial court instructed the jury
   on the three core elements of the definition of intellectual disability and none
   of the additional Briseno factors, the additional requirements criticized in
   Moore had no impact on the jury’s decision nor on the State courts’ various
   decisions.” Milam, 2017 WL 3537272, at *13. Because a Moore claim was
   available to Milam during his initial federal habeas application, we conclude
   that Moore does not justify authorization to proceed in a second habeas
   application.
          Alternatively, Milam argues that his intellectual disability claim meets
   the requirements of 28 U.S.C. § 2244(b)(2)(A) because Atkins is a new
   retroactive rule of constitutional law that was previously unavailable to him.
   We have authorized the filing of a successive habeas application where “an
   Atkins claim is possibly meritorious when it had not previously been,” even
   when the first habeas petition was filed post-Atkins, due to significant
   changes in medical methodology for evaluating relevant disabilities and in



                                          5
Case: 20-40663      Document: 00515617486             Page: 6   Date Filed: 10/27/2020




                                       No. 20-40663


   courts’ recognition of those changes. Johnson, 935 F.3d at 294. We permitted
   filing in Cathey due to the recognition of the Flynn Effect (i.e., the inflation
   of IQ scores caused by certain reasons) and the Supreme Court’s rejection of
   an IQ ceiling of 70 in Hall v. Florida, 572 U.S. 701 (2014). See Cathey, 857
   F.3d at 227. We also permitted filing in Johnson because of the release of
   DSM-5, a new diagnostic manual for mental disorders recognizing that an
   individual with an IQ score over 70 may still qualify as intellectually disabled.
   See Johnson, 935 F.3d at 293.
          Milam asserts that an Atkins claim was previously unavailable to him
   because Moore struck down the use of the Briseno factors under which his
   claim would have failed. While we do not foreclose the possibility that the
   barring of the Briseno factors might authorize a successive habeas petition,
   Milam has not demonstrated that it would not have been “feasible” for him
   to have raised an Atkins claim prior to Moore. Unlike Cathey and Johnson,
   who made a prima facie showing that they could not have been previously
   deemed intellectually disabled due to the courts’ rigid reliance on their
   inaccurate IQ scores, Milam fails to establish that his Atkins claim was
   previously foreclosed. Two of his IQ scores were within the range of an
   intellectual disability finding (68 and 71 IQ scores on WAIS-IV). Milam also
   presented evidence at trial of adaptive deficits and the onset of these deficits
   while still a minor, and the jury did not consider the additional Briseno factors
   when unanimously agreeing that Milam did not prove his intellectual
   disability by a preponderance of the evidence. Milam, 2017 WL 3537272, at
   *13. He also had sufficient opportunity to amend his habeas petition to
   include an Atkins claim after Moore was decided, but failed to do so. See Soliz,
   938 F.3d at 204. It appears that an Atkins claim was previously available and
   could have been pursued in prior habeas proceedings. We therefore decline
   to permit successive filing here.




                                            6
Case: 20-40663   Document: 00515617486         Page: 7   Date Filed: 10/27/2020




                                No. 20-40663


                                    IV.
         For the foregoing reasons, IT IS ORDERED that Milam’s motion
   for authorization is DENIED. IT IS FURTHER ORDERED that
   Milam’s motion to certify question of law to the Supreme Court of the
   United States is DENIED AS MOOT.




                                     7